Citation Nr: 1220842	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for liver disorder(s), to include chronic hepatitis, residuals of hepatitis, and/or fatty liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Huntington, West Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for liver disorders.

The Board is granting herein reopening of the previously denied claim for service connection for chronic hepatitis and/or residuals of hepatitis. With respect to the reopened service connection claim, which ultimately must be considered on its merits, at this time the Board is remanding the claim for the development of additional evidence. The reopened claim thus is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. At present, review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. As the AMC or RO addresses the Board's remand in this case, prior to providing the claims file to a clinician for review, the AMC or RO should review the then-current version of the electronic file, determine whether that file contains any relevant and non-duplicative documents, and make any such documents available to the clinician for review.


FINDINGS OF FACT

1. In April 2006, the Board denied service connection for liver disorders described as chronic hepatitis and/or residuals of hepatitis.

2. Evidence received since April 2006 which includes diagnosis of a current liver disorder, and which provides new information regarding a possible history of hepatitis B during and after service, addresses unestablished facts necessary to substantiate the Veteran's claim for service connection for liver disorders.


CONCLUSION OF LAW

Evidence received since April 2006 is new and material to a claim for service connection for liver disorders; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). The Board is granting in this decision the reopening of a claim for service connection for chronic hepatitis and/or residuals of hepatitis. sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating his claim to reopen that claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). With respect to consideration of the reopened claim on its merits, the Board at this time is remanding the claim for the development of additional evidence. On review of the file, the Board finds that VA has provided the Veteran appropriate notice regarding that service connection claim.

The Veteran's claims for service connection for liver disorders have been before the RO and the Board several times. A decision of the RO becomes final, and is not subject to revision on the same factual basis, unless a notice of disagreement is filed within one year of the notice of the decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). Likewise, a Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that if a claim of entitlement to service connection has been previously denied, and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran received treatment for viral hepatitis during service in 1972. In a May 1974 claim, the Veteran sought service connection for hepatitis. In an October 1974 rating decision, the RO found that the Veteran did not have residuals of the hepatitis during service. The RO denied service connection for residuals of hepatitis.

In September 1994, the Veteran requested to reopen the previously denied claim for liver disorders, which he described as viral, infectious hepatitis and jaundice. In October 1994, the RO informed the Veteran that new and material evidence was necessary to reopen the previously denied claim. Later in October 1994, the Veteran withdrew his request to reopen a claim for service connection for hepatitis and jaundice.

In October 2001, the Veteran requested to reopen a claim for service connection for viral, infectious hepatitis and jaundice. In August 2002, the RO denied reopening of claims for service connection for hepatitis C, hepatitis B, and jaundice. The Veteran appealed that decision to the Board. In February 2004, the Board granted reopening of a claim for service connection for hepatitis or residuals thereof. The Board remanded the reopened claim for the development of additional evidence. The RO and the AMC developed additional evidence and returned the case to the Board for consideration. In an April 2006 decision, the Board denied service connection for chronic hepatitis and/or residuals of hepatitis. The Veteran appealed the Board's decision to the Court. In July 2008, the Court affirmed the Board's April 2006 rating decision. The Veteran also filed, in August 2006, a motion for reconsideration of the Board's April 2006 decision. In September 2009, the Board denied the motion for reconsideration.

In February 2010, the Veteran submitted evidence regarding his history of hepatitis, and requested to reopen a claim for service connection for hepatitis. In a March 2010 rating decision, the RO denied reopening of a claim for service connection for liver disorder(s), described as fatty liver, unrelated to previous viral hepatitis, claimed as hepatitis B. The Veteran appealed the March 2010 rating decision to the Board.

The April 2006 Board decision is the most recent final denial of service connection for liver disorders. See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. New and material evidence received since that denial is needed to reopen the claim. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence that was assembled as of April 2006 includes service medical records, post-service medical records, and statements from the Veteran. That evidence includes a 2005 medical opinion that the Veteran did not currently have hepatitis or residuals of hepatitis.

The evidence that has been added to the claims file since April 2006 includes more recent medical evidence. The report of a March 2010 VA medical examination contains a finding that the Veteran had a current liver disorder, described as fatty liver. The clinician who examined the Veteran stated that the Veteran's fatty liver is unrelated to his hepatitis during service; but the clinician did not provide any reasons or explanation for that conclusion. In addition, the Veteran submitted 2010 and 2011 opinions from a private physician. The physician discussed the likelihood that the Veteran had hepatitis B in service and has ongoing evidence of hepatitis B exposure. The clinician who examined the Veteran in 2010 also addressed the question of past and present hepatitis B. Service connection for liver disorders was previously denied because it was not established that the Veteran had any current liver disorder. The 2010 examination report provides evidence that the Veteran had a current liver disorder which relates to an unestablished fact that is necessary to substantiate the claim. The opinions regarding hepatitis B contribute to a more complete picture of the likely history of the Veteran's liver conditions. Overall, there is new evidence that is sufficiently relevant to the Veteran's claim to be considered material. As there is new and material evidence, the Board grants reopening of a claim for service connection for liver disorder(s).

It is necessary to seek additional evidence regarding the reopened claim. The Board will explain the requested development in the remand section, below.

ORDER

A claim for service connection for liver disorder(s) is reopened.



REMAND

The Board is remanding the reopened liver disorders service connection claim for the development of additional evidence. The Veteran had hepatitis during service. There is recent evidence of a current liver disorder described as fatty liver. A clinician has indicated that the fatty liver is not related to the hepatitis during service, but that clinician did not explain the rationale for that finding. In addition, private and VA clinicians have provided differing findings and opinions regarding the likelihood that the Veteran had hepatitis B during service and has current residuals of hepatitis B. The Board is remanding the case for a new VA examination, with review of the claims file and opinions addressing the relevant questions. In particular, the examiner should provide diagnoses as to any current liver disorder or disorder residual to liver disease. The examiner should express opinions as to the likelihood that any such current disorder is a continuation of or is residual to the hepatitis that the Veteran had during service.

As noted above, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claims file to a clinician for review, the AMC or RO should review the then-current version of the electronic file, determine whether that file contains any relevant and non-duplicative documents, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issue, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA liver diseases examination to address the nature and likely etiology of any current liver disorders. Provide the examiner with the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis of any current disorder that affects the liver or is residual to liver disease. If the examiner finds that the Veteran currently has hepatitis, he or she should state which type of hepatitis, if that can be determined. For each current disorder that affects the liver or is residual to liver disease, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the disorder is causally related to the Veteran's hepatitis during service or to other events during the Veteran's service. It is important for the examiner to explain the reasoning that led to each conclusion that he or she reached.

3. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


